                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD W. HARSHMAN,                         :   CIVIL ACTION NO. 3:17-CV-116
                                            :
                    Petitioner              :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
SUPERINTENDENT, STATE                       :
CORRECTIONAL INSTITUTION                    :
AT ROCKVIEW, et al.,                        :
                                            :
                    Respondents             :

                                       ORDER

      AND NOW, this 26th day of March, 2019, upon consideration of the

application (Doc. 1) for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed by

petitioner Ronald W. Harshman (“Harshman”), and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that:

      1.     Harshman’s petition for a writ of habeas corpus pursuant to 28
             U.S.C. § 2254 is GRANTED with respect to his claim under
             Brady v. Maryland, 373 U.S. 83 (1963), as further clarified in the
             accompanying memorandum.

      2.     Harshman’s conviction and sentence for first-degree murder in
             the Court of Common Pleas of Franklin County, Criminal
             Division, No. CP-28-CR-0000851-2000 are VACATED.

      3.     The execution of the writ of habeas corpus is STAYED for
             ninety (90) days from the date of this order, during which time
             the Commonwealth of Pennsylvania may afford Harshman a
             new trial.

      4.     There is no basis for the issuance of a certificate of appealability.
             See 28 U.S.C. § 2254 Rule 11(a).
5.   The Clerk of Court is directed to administratively CLOSE this
     case.



                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
